Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 21, 2022

                                     No. 04-21-00345-CR

                         EX PARTE Vanessa Marie VILLANUEVA

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. A1523-1
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                       ORDER
         On September 28, 2022, we issued an opinion and judgment in this appeal. As a result,
any motion for rehearing was due by October 13, 2022. At this time, we have granted appellant
a total extension of sixty-seven days, and we ordered her motion for rehearing due by December
19, 2022. Appellant has now filed a third motion requesting an extension until January 20, 2023
to file her motion for rehearing. After consideration, we grant the motion. Appellant’s motion
for rehearing is due by January 20, 2023. Appellant is advised no further extensions of time
will be granted.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court